                 Case 3:21-cv-05069-RAJ Document 9 Filed 06/30/21 Page 1 of 3




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8    Janet Chlentzos-Williams,
9                   Plaintiff,
                                                      Case No. 3:21-cv-05069-RAJ
10          v.
                                                      ORDER
11   Square Inc., et al.,
12                  Defendants.
13
            This matter comes before the Court on Plaintiff’s Application for Court-Appointed
14
     Counsel (Dkt. # 5) and Plaintiff’s Motion to Have the Court Serve Defendants (Dkt. # 8).
15
     For the reasons below, the Court DENIES without prejudice Plaintiff’s motion to
16
     appoint counsel (Dkt. # 5) and GRANTS Plaintiff’s motion for court-appointed service
17
     (Dkt. # 8).
18
            Based on her complaint, Plaintiff Janet Chlentzos-Williams alleges that a
19
     company, Defendant Square Inc. (“Square”), sent her mail at her residence. Dkt. # 4.
20
     The mail was addressed to her and a person named “Joseph Turner.” Id. at 3, 12, 15-16.
21
     Ms. Chlentzos-Williams apparently does not know a “Joseph Turner,” and to her
22
     knowledge nobody by that name ever resided at her residence. Id. at 15. She is also
23
     suing her “estranged” sister, Defendant Bea Grow. Id. at 2. Ms. Chlentzos-Williams
24
     posted a picture of the mail to Facebook, and Ms. Grow later “made a sarcastic/disturbing
25
     comment” on the post. Id. at 17. According to Ms. Chlentzos-Williams, the comment
26
     suggests that Ms. Grow knows why Ms. Chlentzos-Williams received mail addressed to
27
28   ORDER – 1
                Case 3:21-cv-05069-RAJ Document 9 Filed 06/30/21 Page 2 of 3




1    “Joseph Turner” in the first place. Id. at 5. Ms. Chlentzos-Williams is now suing both
2    Square and Ms. Grow for mail fraud and “other civil rights violations.” Id. at 5.
3             Generally, a person has no right to counsel in civil actions. See Storseth v.
4    Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). However, a court may under
5    “exceptional circumstances” appoint counsel for indigent civil litigants pursuant to 28
6    U.S.C. § 1915(e)(1). Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.
7    2004).
8             When determining whether “exceptional circumstances” exist, a court must
9    consider “the likelihood of success on the merits as well as the ability of the petitioner to
10   articulate h[er] claims pro se in light of the complexity of the legal issues involved.”
11   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). But neither of these considerations
12   is dispositive; they must instead be viewed together. Palmer v. Valdez, 560 F.3d 965,
13   970 (9th Cir. 2009). A plaintiff must plead facts showing that she has an insufficient
14   grasp of her case or the legal issue involved and has an inadequate ability to articulate the
15   factual basis of her claim. Agyeman, 390 F.3d at 1103. Although most parties would
16   benefit from representation by an attorney, that is not the standard for appointment of
17   counsel in a civil case. See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997),
18   overruled on other grounds, 154 F. 3d 952 (9th Cir. 1998) (finding that a pro se litigant
19   may be better served with the assistance of counsel is not the test). A plaintiff must
20   instead show exceptional circumstances. See id.
21            Ms. Chlentzos-Williams has failed to show that her case presents “exceptional
22   circumstances.” First, this case is not complex. At bottom, Ms. Chlentzos-Williams is
23   claiming that Square committed mail fraud for sending her mail addressed to her and a
24   person she does not know and that her sister is part of the fraud. Dkt. # 4. This is not to
25   say that these allegations are sufficient to state a mail fraud claim, as that issue is not
26   currently before the Court, but rather to say that Ms. Chlentzos-Williams has
27   demonstrated a basic ability to articulate her claims. Second, Ms. Chlentzos-Williams
28   ORDER – 2
               Case 3:21-cv-05069-RAJ Document 9 Filed 06/30/21 Page 3 of 3




1    has not shown any likelihood of success on the merits. She does not attempt to explain
2    the fraud, let alone support her allegations with evidence or explain why she is likely to
3    prevail. Thus, at this stage, the Court has no reason to believe that Ms. Chlentzos-
4    Williams will likely prevail on the merits of her claim.
5           Her request for counsel aside, Ms. Chlentzos-Williams also moves the Court to
6    serve both Defendants. Dkt. # 8. She is proceeding in forma pauperis (“IFP”). Dkt. # 3.
7    Under Federal Rule of Civil Procedure 4(c)(3), a plaintiff may request the court to “order
8    that service be made by a United States marshal or deputy marshal or by a person
9    specially appointed by the court.” If the plaintiff is proceeding IFP, the court must grant
10   that request. Id. Because Ms. Chlentzos-Williams is indeed proceeding IFP, the Court
11   grants her motion under Rule 4(c)(3).
12          For the reasons above, the Court ORDERS:
13          (1) Ms. Chlentzos-Williams’ Application for Court-Appointed Counsel (Dkt. # 5)
14             is DENIED without prejudice;
15          (2) Ms. Chlentzos-Williams’ Motion to Have the Court Serve Defendants (Dkt.
16             # 8) is GRANTED;
17          (3) The Clerk shall issue the summons and provide copies of the summons and the
18             complaint (Dkt. # 4), to the United States marshal or deputy marshal within
19             seven days of the date of this order; and
20          (4) The United States marshal or deputy marshal to serve Defendants with a copy
21             of the summons and complaint within 30 days of the date of this order.
22
            DATED this 30th day of June, 2021.
23
24
25
                                                      A
                                                      The Honorable Richard A. Jones
26
                                                      United States District Judge
27
28   ORDER – 3
